Exhibit 99.1 NEWS BULLETIN AAON, Inc. 2425 South Yukon Ave. • Tulsa, OK 74107-2728 • Ph: (918) 583-2266•Fax:(918) 583-6094 • •http://www.aaon.com• FOR IMMEDIATE RELEASE March 14, 2013 For Further Information: Jerry R. Levine • Phone: (914) 244-0292 • Fax: (914) 244-0295 Email: jrladvisor@yahoo.com AAON REPORTS HIGHER 2 Tulsa, OK, March 13, 2013 – AAON, Inc. (NASDAQ-AAON), today announced its operating results for the year 2012. Sales increased 14% to a record $303.1 million from $266.2 million in 2011, while net income increased 96% to $27.4 million compared to $14.0 million in the previous year. Sales in the fourth quarter of 2012 increased 23% to a record $78.0 million from $63.4 million in 2011. Net income increased 770% to a record $7.6 million compared to $0.9 million in the same period a year ago. Earnings per diluted share for year 2012 were $1.11 compared to $0.56 in 2011, based upon 24.7 million and 24.9 million diluted shares outstanding, respectively, while earnings for the fourth quarter of 2012 were $0.31per diluted share compared to $0.04 per diluted share in 2011, based upon 24.6 million and 24.8 million diluted shares outstanding, respectively. Norman H. Asbjornson, President and CEO, stated, “We are very proud of our operating results for year 2012 and for exceeding $300 million in sales for the first time. These results were achieved in spite of a continuing weak national economy. We addressed these problems through the development of new products; improvement of our sales force; addition of new facilities; rearrangement of production lines; and purchases of improved manufacturing machinery. Also extremely important has been the stability, training and dedication of our employees. These factors combined to provide greater productivity, improved efficiencies and a significant increase in our market share.” Mr. Asbjornson then pointed out that, “While gross profit in 2012 increased greatly to 23.3% from 17.4% in 2011, this difference is attributable to the above-mentioned factors and abnormal expenses incurred in 2011 as previously reported. However, we have begun to witness some inflationary pressure from rising raw material, components and labor costs. If this continues, our 2012 gross profit may not be sustainable throughout the 2013 calendar year.” Mr. Asbjornson next said, “It appears from information available to us that there will be a flat to modestly improving economy in our segments of the HVAC industry in 2013. Based upon this forecast and other factors, we anticipate AAON having another good year in 2013.” The Company will host a conference call today at 4:15 P.M. Eastern Time to discuss year 2012 and fourth quarter results. To participate, call 1-877-737-1669 (Code: VA 55540). AAON, Inc. is a manufacturer of air-conditioning and heating equipment consisting of rooftop units, chillers, air-handling units, condensing units, heat recovery units, commercial self-contained units and coils. Its products serve the new construction and replacement markets. The Company has successfully gained market share through its “semi-custom” product lines, which offer the customer value, quality, function, serviceability and efficiency.” Certain statements in this news release may be “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933.Statements regarding future prospects and developments are based upon current expectations and involve certain risks and uncertainties that could cause actual results and developments to differ materially from the forward-looking statements. 1 AAON, Inc. and Subsidiaries Unaudited Consolidated Statements of Income Three Months Ended Year Ended December 31 December 31 (in thousands, except per share data) Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Loss(gain) on disposal of assets 21 4 Income from operations Interest expense (1 ) Interest income 31 11 86 98 Other income(expense), net (9
